Citation Nr: 1140223	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-29 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Propriety of the reduction of the rating for prostate cancer from 100 percent, effective January 1, 2008, to include entitlement to increases in the currently assigned "staged" ratings for residuals of prostate cancer (20 percent prior to November 3, 2008; 40 percent from November 3, 2008 to April 23, 2010; and 60 percent from April 24, 2010).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1965 to November 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In February 2010, the Board remanded this matter for additional development.  In an interim (May 2011) rating decision, the RO increased the rating to 40 percent, effective November 3, 2008, and to 60 percent, effective April 24, 2010.  The Veteran has not expressed satisfaction with the increase, and the matter remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The issue has been characterized to reflect that "staged" ratings have been assigned for the residuals of prostate cancer, and that all "stages" are on appeal.  

In the Board's February 2010 remand, it was noted that the Veteran appeared to raise in his September 2008 VA Form 9 (Substantive Appeal) the matter of service connection for nerve damage, to include as secondary to his service-connected residuals for prostate cancer.  The record does not reflect that any action has been taken; therefore, the matter is again referred to the RO for any appropriate action.  


FINDINGS OF FACT

1.  A March 2007 rating decision granted the Veteran service connection for prostate cancer, rated 100 percent under Diagnostic Code (Code) 7528, effective September 29, 2006.  

2.  Following a VA examination in April 2007, by rating decision in May 2007, the RO proposed to reduce the 100 percent rating for residuals of prostate cancer; the Veteran was notified of this decision in May 2007.  

3.  An October 2007 rating decision implemented the reduction in the rating for residuals of prostate cancer from 100 percent to 20 percent, effective January 1, 2008; at the time, the record showed that the Veteran's prostate cancer was in remission.  

4.  From January 1, 2008, to April 23, 2010, the Veteran's residuals of prostate cancer were manifested predominantly by voiding dysfunction requiring the wearing of absorbent materials which had to be changed at least 2 times but no more than 4 times a day; renal dysfunction is not shown.  

5.  From April 24, 2010, the Veteran's residuals of prostate cancer have been manifested predominantly by voiding dysfunction requiring the wearing of absorbent materials which must be changed more than 4 times a day; renal dysfunction is not shown.  


CONCLUSIONS OF LAW

1.  The reduction of the rating for residuals of prostate cancer from 100 percent effective January 1, 2008, was in accordance with the facts and with governing law.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 3.344(c), 4.115a, 4.115b, Diagnostic Code (Code) 7528 (2011).  

2.  The Veteran's residuals of prostate cancer warrant a staged rating of 40 percent, but no higher, from January 1, 2008, through November 2, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.115a, 4.115b, Code 7528 (2011).  

3.  The Veteran's residuals of prostate cancer do not warrant a staged rating in excess of 40 percent from November 3, 2008, through April 23, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.115a, 4.115b, Code 7528 (2011).  

4.  The Veteran's residuals of prostate cancer do not warrant a staged rating in excess of 60 percent from April 24, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.115a, 4.115b, Code 7528 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the matter of rating residuals of prostate cancer, a July 2008 letter (in accordance with Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009)) provided adequate notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and a general notice regarding how disability ratings are assigned.  A November 2006 letter informed him generally of effective date criteria.  Most recently, a May 2011 supplemental statement of the case (SSOC) readjudicated the matter.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  

The Board notes that the July 2008 letter came after the October 2007 rating decision which reduced the rating for the Veteran's residuals of prostate cancer from 100 to 20 percent.  However, the October 2007 rating decision was not the initial adjudication in this matter.  The Veteran's initial claim was one of service connection for prostate cancer, and when a March 2007 rating decision granted such claim and assigned the initial disability rating (and effective date), statutory notice was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The March 2007 rating decision advised the Veteran that the residuals of his prostate cancer would be re-evaluated following the cessation of treatment.  See Code 7528, Note (providing that "[f]ollowing the cessation of [cancer treatment, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of [38 C.F.R.] § 3.105(e).").  

The Veteran received appropriate notice with respect to the reduction effective January 1, 2008.  In compliance with 38 C.F.R. § 3.105(e), the Veteran was advised by a May 2007 letter (with a copy of the May 2007 rating decision proposing the reduction attached).  The May 2007 rating decision proposed reducing the rating to 0 percent on the basis of VA treatment records and an April 2007 VA examination that showed he had ceased treatment for his prostate cancer.  He was advised he had 60 days to respond/submit additional evidence.  The October 2007 rating decision that implemented the reduction included consideration of a September 2007 VA examination report (that noted he had mild urinary incontinence and required occasional use of a pad), and implemented the reduction to 20 percent (not the 0 percent rating initially proposed) on the basis of the disability picture presented at the time of the September 2007 VA examination and treatment records.  The matter was readjudicated after all critical notice (including the July 2008 Vazquez-Flores-compliant letter) was issued, and development sought by the Board was completed.  See May 2011 SSOC.  As noted above, the Veteran has had ample opportunity to respond to all notices/supplement the record, and is not prejudiced by any technical notice deficiency that may have occurred during the process.  Significantly, neither he nor his representative has alleged that notice in this case was less than adequate.  

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in April and September 2007, and in April 2010.  The Board finds the examinations are adequate as they considered the evidence of record and the reported history of the Veteran, was based on an examination of the Veteran, noted pertinent history and all findings necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.  


B. Factual Background

September 2006 VA treatment records show that the Veteran was diagnosed with adenocarcinoma of the prostate, and underwent a radical retropubic prostatectomy.  In November 2006, he underwent meatal dilation and foley catheter placement after developing an erythematous glans and a meatal stenosis.  

By a rating decision in March 2007, the RO granted service connection for prostate cancer as due to exposure to herbicides, and assigned a 100 percent rating under Code 7528, effective September 29, 2006 (the date of claim).  

On April 2007 VA examination, the Veteran's prostate cancer was found to be in remission with no adjuvant therapy currently required (although it was noted he was at high risk for recurrence in the future).  He denied any urinary incontinence since the radical prostatectomy in September 2006.  

Based upon the April 2007 VA examination and VA treatment records, and in accordance with 38 C.F.R. § 3.105(e), in a May 2007 letter (with a copy of the May 2007 rating decision proposing the reduction attached) the RO proposed to reduce the rating for the Veteran's residuals of prostate cancer to 0 percent based on improvement.  

In a July 2007 VA Form 21-4138, Statement in Support of Claim, it was reported the Veteran was experiencing urinary incontinence among other problems.  

VA treatment records show that in July 2007, the Veteran underwent a cystoscopy with meatoplasty.  August 2007 treatment records note that he was "doing well with good voiding," although he was only dilating every 2 days on average.  September 2007 treatment records note that the Veteran was experiencing no voiding complaints except occasional incontinence.  

On September 2007 VA examination, it was noted that as a result of the radical prostatectomy (in September 2006), the Veteran was experiencing very mild urinary incontinence.  It was indicated he was not wearing a pad at the time of the examination, but that he used several tissue pads.  The examiner noted that there was no evidence of recurrent prostate cancer.  On physical examination, the Veteran was wearing a small tissue in his underwear.  

In an October 2007 rating decision, the RO implemented the reduction to 20 percent for residuals of prostate cancer, effective January 1, 2008.  The Veteran was notified of the reduction by an October 2007 letter.  

In November 2007, the Veteran underwent various urethra surgeries, including cystoscopy and internal urethrotomy of urethral stricture, meatotomy, and dilation and visual internal urethrotomy of bladder neck contracture.  

May 2008 VA treatment records note the Veteran was still experiencing occasional urinary leakage since his radical prostatectomy in September 2006.  The Veteran also indicated he wears 2 diapers per day for his urinary incontinence.  

In his September 2008 VA Form 9, the Veteran reported he seeks bladder relief 9 to 12 times per day, and that he wears 2 to 4 diapers per day.  

On April 24, 2010, VA examination, the examiner reviewed the Veteran's claims file and noted that since the prostatectomy, he has had urinary incontinence and urinary frequency.  The Veteran complained of urinary urgency, hesitancy/difficulty starting a stream, dribbling, straining to urinate, obstructed voiding, daytime voiding intervals of 2 to 3 hours, and nocturia approximately 5 or more times per night.  He indicated he has to wear absorbent material that must be changed more than 4 times per day.  He reported he requires dilations once per year.  He denied renal dysfunction or renal failure.  On physical examination, there was also a normal bladder, a normal anus and rectal wall, a normal urethra, and normal perineal sensation.  The Veteran's right teste was higher and larger than the left.  He was wearing a diaper that was damp and was changed after the examination.  The Veteran also reported that he got into a fight with an employee for criticizing him for wearing a diaper and that he was fired, and was currently unemployed.  


C. Legal Criteria and Analysis

The appeal involves two questions.  First, it must be determined whether the rating reduction of the Veteran's prostate cancer from 100 percent to 20 percent for residuals of prostate cancer was proper; then, if the reduction was proper, whether the initial assignment of a 20 percent rating was proper, in addition to the currently assigned 40 and 60 percent "staged" ratings.  

Rating Reduction

Under 38 C.F.R. § 4.115b, Code 7528, for prostate cancer, a 100 percent rating is assigned following cessation of surgery, chemotherapy, or other therapeutic procedure and shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then the cancer is rated based on residuals of voiding dysfunction or renal dysfunction, whichever is the predominant disability.  

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payment should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  

On April 2007 VA examination, it was noted that the Veteran's prostate cancer was in remission with no other adjuvant therapy required.  On September 2007 VA examination, the Veteran's prostate cancer was again found to be in remission.  [Notably, the July 2007 cystoscopy with meatoplasty was performed to treat his voiding dysfunction.]  

As the prostatectomy was performed in September 2006 and a VA examination was conducted in April 2004, more than 6 months after the surgery, and as there was no local recurrence of cancer, the RO was required by the Rating Schedule to rate the prostate cancer disability on residuals as voiding dysfunction or renal dysfunction, whichever was the predominant disability.  38 C.F.R. § 4.115b, Code 7528, Note (emphasis added).   

As required by 38 C.F.R. § 4.115b, Code 7528, the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) when it notified the Veteran of its proposal to reduce his rating assigned for residuals of prostate cancer in May 2007.  He was also notified of his right to challenge the proposed reductions, and was given an opportunity to present evidence and/or have a hearing.  [Significantly, subsequent to the May 2007 rating decision/reduction proposal, additional evidence was received and another VA examination (in September 2007) was performed.]  The Veteran was then notified of the final reduction, and the reduction was made effective no sooner than permitted by regulation.  

For these reasons, the Board finds that the rating reduction was in accordance with the facts of the record and the application of 38 C.F.R. § 3.105(e).  

Rating Residuals of Prostate Cancer

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

Under Code 7528, Note, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, if there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  

Initially, the Board notes that the Veteran's residuals of prostate cancer have been rated based on residuals as voiding dysfunction.  As the record does not show that he has renal dysfunction (see April 2010 VA examination report) (and he has not alleged otherwise), discussion of a potentially higher rating based on renal dysfunction is not necessary.  

Under 38 C.F.R. § 4.115a, for voiding dysfunction, a 20 percent rating is warranted when there is continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is warranted when there is urinary leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  The next higher (and maximum) rating of 60 percent is warranted when there is urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  


From January 1, 2008 through November 2, 2008

A 20 percent rating has been assigned for this period of time.  However, evidence reflects that during this period of time, the Veteran was noted to wear 2 to 4 pads of absorbent material daily due to his urinary incontinence.  See, e.g., September 2008 VA Form 9.  In conjunction with May 2008 treatment records that note the Veteran was still suffering from occasional urinary leakage since the prostatectomy and wore 2 diapers per day (although notably, he denied any urinary incontinence on April 2007 VA examination), and resolving all reasonable doubt in the Veteran's favor, the Board finds that from January 1, 2008 to November 2, 2008, the disability picture presented meets the criteria for a 40 percent rating (urinary incontinence requiring the wearing of absorbent materials which must be changed 2 to 4 times per day).  However, there is no evidence showing or suggesting he required the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, so as to warrant the next higher (and maximum) 60 percent rating.  As noted above, renal dysfunction is not shown, and consideration of entitlement to a higher rating under such criteria is not necessary.  

From November 3, 2008, to April 23, 2010

A 40 percent rating has been assigned for this period of time.  As noted above, a 40 percent rating has been granted by this decision beginning January 1, 2008, for residuals of prostate cancer reflected by urinary incontinence requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  From November 3, 2008, to April 23, 2010, the disability picture presented does not warrant an evaluation in excess of 40 percent under any applicable criteria, i.e., there is no evidence showing or suggesting he required the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, so as to warrant the next higher (and maximum) 60 percent rating.  As renal dysfunction is not shown, consideration of entitlement to a higher rating under such criteria is not necessary.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Accordingly, it must be denied.  


From April 24, 2010 

On April 24, 2010 (the date of VA medical examination), it was indicated that the Veteran needed to void at intervals between 2 to 3 hours each day, and he had nocturia 5 or more times per night.  He also reported that he used absorbent material that had to be changed more than 4 times per day.  The disability picture of the Veteran's residuals of prostate cancer falls squarely within the criteria for a 60 percent rating.  This is the maximum rating available under voiding dysfunction; renal dysfunction was not shown.  

The Board has also considered whether the disability picture presented is such that referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is indicated.  The evidentiary record does not show any manifestations or associated functional impairment or disability due to the residuals of prostate cancer that are not encompassed by the schedular criteria.  In this regard, the Board notes that the Veteran has already been granted special monthly compensation for his erectile dysfunction as secondary to his service-connected residuals of prostate cancer, and entitlement to service connection for nerve damage as secondary to his service-connected residuals of prostate cancer was referred to the RO for appropriate action in the Introduction above.  Hence, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b); see Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, while the Veteran has indicated that he is unemployed, he has not alleged, nor does the record suggest, that such is because of his residuals of prostate cancer.  The Board notes that the Veteran's residuals of prostate cancer appear to have indirectly caused difficulties with his employment.  See April 2010 VA examination report (wherein the Veteran reported he was fired for a fight with an employee as a result of his treatment for his voiding dysfunction).  However, there is no specific statement from the Veteran that he cannot work as a result of his residuals of prostate cancer.  Thus, the Board finds that a TDIU claim is not raised by the record.  


ORDER

The appeal challenging the reduction of the Veteran's rating for prostate cancer from 100 percent effective January 1, 2008, is denied.  

A 40 percent, but not higher, rating is granted for the Veteran's residuals of prostate cancer for the period from January 1, 2008, to November 2, 2008, subject to the regulations governing payment of monetary awards.

Entitlement to a rating in excess of 40 percent for the Veteran's residuals of prostate cancer for the period from November 3, 2008, to April 23, 2010, is denied.

Entitlement to a rating in excess of 60 percent for the Veteran's residuals of prostate cancer from April 24, 2010, is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


